Citation Nr: 0608419	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-01 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Private 
Attorney


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2005 Order, the Court 
endorsed an August 2005 joint motion for remand, vacated the 
March 2005 Board decision that denied service connection for 
PTSD, and remanded the matter for compliance with the 
instructions in the joint motion.

In March 2005, the case was before the Board on appeal from a 
May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied the veteran's claim of entitlement to service 
connection for PTSD.

Pursuant to the veteran's request, he was scheduled for a 
hearing before the Board in August 2004.  He failed to report 
for this hearing and has not indicated that he wishes to 
attend another. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In an August 2005 Joint Motion for Remand, it is essentially 
asserted that by making no attempt to obtain the veteran's 
service medical records, VA failed to satisfy the duty to 
assist, and to comply with the requirements of 38 U.S.C.A. § 
5103A or 38 C.F.R. § 3.159.  Despite the fact that the March 
2005 Board decision denying service connection was premised 
on the lack of a diagnosis of PTSD, the parties to the Joint 
Motion for Remand agreed that the appellant's service medical 
records are material and relevant to his claim, and should 
have been obtained.            

The parties to the Joint Remand agreed that the Board should 
make an attempt to obtain the veteran's service medical 
records in order to allow the veteran to attempt to relate 
any current symptomatology to the service medical records, 
and obtain a VA examination.  

The Court Order endorsing that motion is now the "law of the 
case."  Accordingly, the case is remanded for the following:

1.  The RO make an attempt to obtain the 
veteran's service medical records and 
associate them with the veteran's claims 
file.  

2.  Thereafter, and after any further 
development deemed appropriate, the RO 
should then readjudicate the matter on 
appeal.  If the claim remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his attorney the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the veteran 
until he is notified.

The purposes of this remand are to ensure that the 
evidentiary record is complete to the extent possible, to 
ensure that due process considerations are met, and to 
fulfill the mandates of the Court (as outlined in the Joint 
Motion).  The appellant and his attorney have the right to 
submit additional evidence and argument on the matter the 
Board is remanding to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


